DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2020 has been entered.
Claims 1-3, 5-10 and 12-20 are pending.  Claims 13-20 are withdrawn.  Claim 1 is independent. Claims 4 and 11 are cancelled.
Response to Amendment
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicants amendment to the units.
The rejection of claims 1-3 and 5-10 and 12 under 35 U.S.C. 103 as obvious over Smith (US 6,036,727) is withdrawn in light of Applicant’s amendment to the claims requiring the solution to be diluted in water.  Examiner notes that Smith et al. is anhydrous drycleaning composition that is diluted with hydroxide.

Response to Arguments

New Grounds of Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-10 and 12 are rejected under 35 U.S.C. 103 as obvious over Hei et al. (US 2007/0087952 A1).
Hei et al. (US 2007/0087952 A1) teach a floor stripper/cleaning composition can comprise a plurality of cosolvents in a collective amount of at least 20-90% see [0020,page 3] and name the same 4 glycol ethers of claim 1 [0020,page 2]  teaching the same a) hexylCarbitol tradename of diethylene glycol monohexyl ether,  on page 2, [0020].  B)ethylene glycol phenyl ether is taught on page 2, [0020] and c) tripropylene glycol n-butyl ether is taught on page 2, [0020].and finally d) tripropylene glycol methyl ether is taught on page 2, [0020].  It is the Examiner’s position that the prior art establishes that the claimed 4 glycol ethers are commonly known to be combinable in coating removing compositions. The examples on page 5 illustrate 10% ethylene glycol phenyl ether having tradename DOWANOL EPh in the table on page 5 [0032 and 0033]
Claim 1 limitation to a concentration of about 2-16 oz/cwt (oz/hundredweight) in an aqueous use solution which concentration is encompassed by Hei et al. guiding one of ordinary skill to formulate a concentrate that can be diluted with at least 5% water [0021] and guide one of ordinary skill to a plurality of glycol ethers encompassing the claim1 a-d in [0020].  It is the Examiner’s position that this dilution encompass the claimed in use solution concentration.  
Regarding claims 1, 6 and 12 where the surfactant system present between about 15-75wt.% as recited by claim 1,  this is met by Hei et al. teaching that the 
Regarding the claimed nonionic surfactant of claims 2 and 12 and multiple surfactants of claim 3, Smith teach one or more surfactants selected from anionic, nonionic, cationic, ampholytic, amphoteric and zwitterionic surfactants and mixtures thereof in an amount upto 20% [see 0024].  Finally, optimizing the surfactant to 40% is well within the skill on one of ordinary skill in the art, to increase the surfactant percentage to have more effective cleaning.  And in the instant art, the reference guides one of ordinary skill to increase with the glycol ether surfactant system above.
Regarding claim 7, Hei et al. do not use the term phosphorus.  
Regarding claim 8, Hei et al. do not use the term petroleum distillates. 
Regarding claim 9, Hei et al. do not use nonylphenol ethoxylates.  
Regarding claim 10, Hei et al. use d-limonene only in example 4 guiding one of ordinary skill that it is optional and thus encompasses the BRI of the claim.    
Regarding the preamble of adhesive remover, it is the Examiner’s position that the floor stripper/cleaner of Hei et al. is used to remove worn or discolored floor finishes from flooring References relating to various stripping or cleaning agents (some of which are 
Hei et al. do not exemplify the claimed percentage mixture of the 4 glycol ethers in use concentration of about 2-16 oz/cwt as recited by claim 1.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hei et al. with the claimed mixture of 4 glycol ethers in the claimed percentage amounts with a reasonable expectation of success and similar results because Hei et al. teach a floor stripper/cleaning composition can comprise a plurality of cosolvents in a collective amount of at least 20-90% see [0020,page 3] and name the same 4 glycol ethers of claim 1 [0020,page 2]  in a floor stripping/cleaning concentrate with nonionic surfactants dilutable by water and Hei et al. guide one of ordinary skill to include one or more cosolvent/surfactants in an amount of 0.1-20% [0024] of the total concentrate weight in general.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764